DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	An amendment, filed on 03/21/2021, is acknowledge. No new matter has been added. Claims 1 – 12 are currently pending. Claim 4 was amended to include new limitations. 
Claim Interpretation
	The Examiner notes that in claim 1, the recitation “normal to a metal flow direction” allows for certain sections of the hardened metal tracks to be in a direction of metal flow rather than normal to it. For the sake of compact prosecution, the Examiner will allow recitations of hardened metal tracks in a direction normal to any metal flow direction as able to read on the claimed limitation. 
	The Examiner further notes that in claim 1, Applicant recites intended use language with the phrase “during a sheet metal forming operation with the forming die.”  This recitation does not alter the laser heat treatment process that is performed on the die, as such the phrase does not affect the patentability of the claimed invention. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asnafi, Nader, editor. “Proceedings of the International Conference on Recent Advances in Manufacture & Use of Tools & Dies and Stamping of Steel Sheets”: October 5-6, 2004, Olofström, Sweden. Volvo Cars, 2004 (Asnafi), in view of US 8858733 B2 (Pillai) and US 20180155804 A1 (Sancho Díaz).
Regarding claim 1, Asnafi discloses a laser surface-hardening method for trim dies that are used on sheet metal, specifically in the production of automotive components (Abstract). Asnafi does not explicitly disclose any post-hardening machining done to the hardened dies, which reads on the claim limitation as recited.
Asnafi further discloses scanning a laser beam along a defined path to produce hardened tracks (Fig. 4, Pg. 171: [0002]), which reads on the claim limitation of scanning a laser beam along a laser track to form a corresponding hardened metal track without needing to perform a post-hardening machining operation on the die.
Asnafi does not explicitly disclose the phrases: “spaced apart side by side,” “across a binder surface of the forming die,” “with each hardened metal track oriented to extend 
Pillai discloses a method of laser hardening comprises irradiating a surface of a component with a laser beam to form a first band of irradiated material, irradiating the surface of the component with the laser beam to form a second band of irradiated material that overlaps the first band (Abstract). 
Pillai teaches that if the component being treated with the method disclosed is a steel capable of phase transformation, then the exposure to a rapid heating and cooling cycle should cause a phase transformation (C3/L17-30). Pillai further teaches that in the areas in which the plurality of bands overlaps, the hardness of the band may be tempered on the second or subsequent heating, thereby reducing the hardness to some degree (C3/L8-11), and that as the measure of overlap of the plurality of bands increases (i.e., as the pitch (distance between band centerlines) to width (band width) ratio decreases), the hardness of the double-hardened zone, may approach that of the hardened zone as the temperature of the material in the overlap zone is generally heated above the transition temperature during the second or subsequent laser beam pass (C6/L5-12, Fig. 2B), or that conversely, as the measure of overlap of the plurality of bands decreases (i.e., as the pitch to width ratio increases), the hardness of the double-hardened zone may be reduced relative to the hardness of the hardened zone, as the temperature of the material in the overlap zone experiences a temperature below the transformation temperature for a longer period of time in which it may be tempered rather than undergo a hardening phase transformation (C6/L12-19, Fig. 2A). The plurality of irradiated hardened bands with the double hardened zone between them reads on the claim limitation of “spaced apart side-by-side 
It would be obvious to one having ordinary skill in the art at the time that the application was filed to maximize the pitch to width ratio of the plurality of laser beam surface hardening passes as taught by Pillai in combination with the laser surface-hardening method of Asnafi, in order to produce the claimed spaced apart side-by-side laser tracks to form corresponding spaced apart side-by-side hardened metal tracks, because by applying the Pillai teaching to the Asnafi method, the surface of the steel sheet forming die could be heat treated in a such a way that would eliminate the need for post-hardening machining operations.  
Asnafi, as modified by Pillai, does not disclose hardening a binder surface of the forming die, with each hardened metal track oriented to extend longitudinally in a direction that is normal to the metal flow direction across the binder surface during a sheet metal forming operation.
The examiner notes that as stated above, the phrase “the metal flow direction” is interpreted as “a plurality of local metal flow directions” for compact prosecution. 
 Sancho Díaz discloses a method and apparatus for heat treatment of an object, such as for hardening of objects with complex shapes such as crankshafts, includes the steps of projecting an energy beam such as a laser beam onto the surface of the object (Abstract).
Sancho Díaz teaches that surface hardening can be useful for hardening surfaces that will be subjected to substantial wear when in use, for example, bearing surfaces, such as journal surfaces of crankshafts ([0003]). Sancho Díaz also teaches that the method comprises the step of heating at least one selected portion of the object by: projecting an energy beam such as a laser beam onto a surface of the object so as to produce a primary spot on the surface of the object ([0029]), operating a scanner so as to repetitively scan the beam to displace the primary spot in 
Sancho Díaz further teaches that an effective laser spot can be created by a scanning pattern comprising a plurality of parallel lines (Fig. 14, [0111]) that extend in a second direction perpendicular to a first direction of relative movement between the effective laser spot and the surface area being treated ([0138]). The direction of the movement can be seen, in the example of a crankshaft, as the direction that will be acting on the surface during standard operation, i.e. the direction that the crankshaft will be rotating while in contact with another surface causing wear.   
Therefore, it would have been obvious to one having ordinary skill in the art at the time that the application was filed to apply the parallel lines of the effective spot scan pattern of the laser beam which extend in a direction perpendicular (normal) to the movement of the surface being treated as taught by Sancho Díaz into the combined laser surface-hardening method of Asnafi and Pillai, because by utilizing the parallel lines in a direction normal to the surface being treated, one having ordinary skill in the art could treat the surface of a die with a laser in such a manner as to increase the wear resistance and eliminate the need for post heat treatment machining.   
Regarding claim 2, Asnafi, Pillai and Sancho Díaz disclose all of the claim limitations as stated above for claim 1, and further disclose a plurality of lasers may be used to form adjacent irradiated bands (Pillai: C5/L19-21), and that various other configurations that are capable of producing a plurality of adjacent irradiated bands may also be used with the systems and 
	Regarding claim 3, Asnafi, Pillai and Sancho Díaz disclose all of the claim limitations as stated above for claim 1, and further disclose wherein the scanning comprises forming the corresponding spaced apart side-by-side hardened metal tracks between an edge of a forming cavity of the forming tool and a draw bead of the binder surface (Pillai: C2/L56-60).
	Pillai teaches that the rapid heating and cooling effected by the heat transfer to the remainder of the component may provide the heating and quench steps with minimal or negligible distortions of the component (C2/L56-60). The edge of the forming cavity and the draw bead of the binder surface are both features of a forming die which require their shape to remain constant, and free of deformations.
Therefore, it would have been obvious to one having ordinary skill in the art at the time that the application was filed to utilize the modified laser surface-hardening method of Asnafi, to harden the binder surface between those two features, as utilizing the modified laser surface-hardening of Asnafi, Pillai and Sancho Díaz would allow one having ordinary skill in the art to heat treat the surface of the die between the two features (the forming cavity edge and the draw bead) without a need to perform post heat treatment machining operations.  
	Regarding claim 5, Asnafi, Pillai and Sancho Díaz disclose all of the claim limitations as stated above for claim 1, and further disclose wherein the scanning comprises forming the 
	Sancho Díaz already taught scanning a laser along a direction that is perpendicular to the movement direction of a crankshaft, this movement direction being analogous to the metal flow direction on the binder surface of a forming die. One having ordinary skill in the art would find it obvious to continue scanning the laser beam and forming the hardened metal tracks in a manner perpendicular to the metal flow direction, even as the metal flow directions change around the binder surface, as maintaining the hardened metal tracks perpendicularity maximizes the wear resistance for the corresponding metal flow direction.  
	Regarding claim 6, Asnafi, Pillai and Sancho Díaz disclose all of the claim limitations as stated above for claim 1, and further disclose wherein the scanning comprises: forming a first group of the corresponding spaced apart side-by-side hardened metal tracks adjacent a first side of an inside corner oriented to extend longitudinally in a first direction; and forming a second group of the corresponding spaced apart side-by-side hardened metal tracks adjacent a second side of the inside corner oriented to extend longitudinally in a second direction (Sancho Díaz: [0138, 0139]).
	As stated above, maintaining the perpendicularity of the hardened metal tracks to the local metal flow direction is the key to maximizing the wear resistance across the binder surface. One having ordinary skill in the art, through routine optimization, would be able to design a scanning process that reads on the claimed limitations by utilizing the modified laser surface-hardening treatment of Asnafi, Pillai and Sancho Díaz, and thus heat treat the surface of the die while minimizing the need for post heat treatment machining operations. 
claim 7, Asnafi, Pillai and Sancho Díaz disclose all of the claim limitations as stated above for claim 1, and further disclose wherein the scanning comprises forming a group of the corresponding spaced apart side-by-side hardened metal tracks with terminal ends that are spaced along a length of a cavity edge forming an inside corner of the cavity (Sancho Díaz:  [0138, 0139])
	As stated above, one having ordinary skill in the art would know to create a scanning process for the laser surface-hardening that maintains the perpendicularity of the hardened metal tracks. If the metal flow direction, at a certain point on the blinder surface, causes the hardened metal tracks to be formed such that one of the terminal ends would be near the cavity edge, one having ordinary skill in the art would know to constrain the scanning so as not to change the properties of the cavity. 
	Regarding claim 8, Asnafi, Pillai and Sancho Díaz disclose all of the claim limitations as stated above for claim 1, and further disclose wherein the scanning comprises forming the corresponding spaced apart side-by-side hardened metal tracks across an entirety of the binder surface (Sancho Díaz: [0031]).
	Sancho Díaz taught treating the entire surface of the crankshaft journal, in order to increase the wear resistance of the journal as a whole ([0031]). Therefore, it would have been obvious to one having ordinary skill in the art to heat treat the entirety of the binder surface, as taught by Sancho Díaz, in order to maximize the wear resistance of the sheet metal forming die, because the increase in wear resistance will minimize repair costs and maximize production. 
	Regarding claim 9, Asnafi, Pillai and Sancho Díaz disclose all of the claim limitations as stated above for claim 1, and further disclose wherein the scanning comprises forming multiple 
	As stated above, Sancho Díaz teaches scanning a laser along a direction that is perpendicular to the movement direction of a crankshaft, this movement direction being analogous to the metal flow direction on the binder surface of a forming die ([0138, 0139]). Therefore it would be obvious to one having ordinary skill in the art to utilize the modified laser surface-hardening process of Asnafi, Pillai and Sancho Díaz to form multiple groups of corresponding spaced apart side-by-side hardened metal tracks longitudinally extending in different directions, because by applying the teachings of Sancho Díaz across the entire binder surface, one of ordinary skill would maximize the wear resistance and minimize the need for post heat treatment machining operations.
	Regarding claim 10, Asnafi, Pillai and Sancho Díaz disclose all of the claim limitations as stated above for claim 1, and further disclose wherein the scanning comprises forming multiple groups of the corresponding spaced apart side-by- side hardened metal tracks with at least one of the groups having terminal ends that are spaced along a longitudinal length of a side of a hardened metal track of another group (Pillai: C5/L49-52), Sancho Díaz: [0138, 0139]).
	Sancho Díaz already taught scanning a laser along a direction that is perpendicular to the movement direction of a crankshaft, this movement direction being analogous to the metal flow direction on the binder surface of a forming die. One having ordinary skill in the art would find it obvious to continue scanning in a manner perpendicular to the metal flow direction, while remembering that Pillai taught that areas where the laser scanning overlaps create areas of lower hardness, as the overlap portions are tempered by subsequent heating passes from the laser surface-hardening. Therefore it would be obvious to one having ordinary skill in the art to end a 
	Regarding claim 11, Asnafi, Pillai and Sancho Díaz disclose all of the claim limitations as stated above for claim 1, and further disclose wherein the scanning comprises forming the corresponding spaced apart side-by-side hardened metal tracks with a hardened metal track width laterally spaced apart by a hardened metal track gap width, and with the hardened metal track width being between 1 and 5 times the hardened metal gap width (Pillai: C6/L12-19)
	One having ordinary skill in the art would be able to identify a hardened metal track width that reads on this limitation through routine experimentation and optimization, as minimizing the overlap between the hardened metal track has already been taught as beneficial, thus rendering the claimed limitation obvious. (See MPEP 2144.05 II)
Regarding claim 12,  Asnafi, Pillai and Sancho Díaz disclose all of the claim limitations as stated above for claim 1, and further disclose wherein the scanning comprises forming the corresponding spaced apart side-by-side hardened metal tracks with a hardened metal track width laterally spaced apart by a hardened 14Attorney Ref. 710936US1 metal track gap width, and with the gap width being between 1 and 3 times a thickness of a metal sheet to be formed using the sheet metal forming die (Pillai: C6/L12-19).
One having ordinary skill in that art would know what the sheet metal thickness would be, and therefore would be able to select a hardened metal track gap width that would read on this claim limitation, as minimizing the hardened metal track overlap has been taught as beneficial.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asnafi, Nader, editor. “Proceedings of the International Conference on Recent Advances in Manufacture & Use of Tools & Dies and Stamping of Steel Sheets”: October 5-6, 2004, Olofström, Sweden. Volvo .
Regarding claim 4, Asnafi, as modified by Pillai and Sancho Díaz, does not explicitly disclose “using a single laser head to simultaneously scan four or more of the spaced apart side-by-side laser beams to simultaneously form a corresponding four or more of the spaced apart side-by-side hardened metal tracks.”
De Kock discloses an apparatus that divides a single laser beam into two or more to preform laser heat treatment on a work piece (Abstract). De Kock teaches that softening can occur when using a single laser in multiple passes, and that if the angle of incidence goes below 45°, the majority of the incident light is reflected and does not heat the work piece. De Kock further teaches that a laser focusing head not only divides a single laser beam into two or more (i.e. 4) but also includes a redirection stage that gives the lasers an angle of incidence that is substantially 90° (C1/L39-46, C1/L54-56, C2/L20-26). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to utilize the laser focusing and redirection head as taught by De Kock in combination with the laser surface hardening treatment as disclosed by Asnafi, as modified by Pillai and Sancho Díaz in order to maximize production because by splitting the single laser into more lasers and by maintaining an angle of incidence of substantially 90°, one . 

Response to Arguments
Applicant’s arguments, see Pg. 6/L7-Pg. 8/L9, filed 03/23/2021, with respect to the 112 (b) rejections of  have been fully considered and are persuasive.  The 112(b) rejection of  of 01/12/201 has been withdrawn. 






Applicant’s arguments with respect to claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 
Applicant argued at Pg. 7/L19-P. 8/L4 of the Remarks, that the Examiner’s rejection on the basis of Asnafi, as modified by Pillai, Sancho Diaz, does not overcome the claimed limitations in claim 1. 
The Examiner notes that while Pillai does disclose overlapping hardened laser tracks, the claim limitation as recited does not preclude the existence of a tempered area between hardened metal tracks. As stated above, “[T]he plurality of irradiated hardened bands with the double hardened zone between them reads on the claim limitation of “spaced apart side-by-side 
Further, Applicant argues at Pg. 8/L17- Pg. 9/L4 of the Remarks, that the Sancho Díaz does not “deal with the metal flow across a binder surface”. The Examiner points out that as the Applicant stated, a metal flow direction of a binder surface is known to one having ordinary skill in the art. Sancho Díaz, as stated above, discloses a heat treatment via laser surface hardening on a high wear surface of a moving metal part. Applicant argues that the movement of the equating of the metal relative to the laser during heat treatment to the metal flow direction across a binder surface during a sheet metal forming operation is improper (Remarks: Pg. 8/L17- Pg. 9/L4). As stated above, the intended use of the forming die does not positively affect the laser heat treatment process it undergoes. Furthermore, the Examiner reminds the Applicant that the rejection states that “[T]he direction of the movement can be seen, in the example of a crankshaft, as the direction that will be acting on the surface during standard operation, i.e. the direction that the crankshaft will be rotating while in contact with another surface causing wear” (emphasis respectfully added) (See Final Rejection: Pg. 6/[0001]). The movement of the part in relation to the laser is done to properly heat treat the entire surface that will undergo wear during operation, making the process of Asnafi as modified by Pillai and Sancho Díaz analogous to the claimed process. 
Regarding the amendment to claim 2, the change from “plurality” to “two or more” does not overcome the rejection on record (See Final Rejection: Pg. 6/[0003]). As stated, Pillai discloses the use of a plurality of lasers, which can be the same or have different properties (C5/L19-25). 
 claim 4 necessitated the new ground(s) of rejection presented in this Office action.  

Conclusion


Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 07:30-16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.G-F./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735